Exhibit 10.15

 

ALLIANT TECHSYSTEMS INC.

 

EMPLOYMENT AGREEMENT

with

Daniel J. Murphy, Jr.

 

This Employment Agreement (the “Agreement”), dated as of February 1, 2004, is
entered into by and between Alliant Techsystems Inc., a Delaware corporation
(the “Company”), and Daniel J. Murphy, Jr., a resident of Minnesota (“you”,
“your”, the “Executive”).

 

RECITALS:

 

WHEREAS, the Company desires to continue to employ you, and you desire to
continue in the employment of the Company upon the terms and conditions and in
the capacities set forth herein;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and you hereby agree as follows:

 

1.                                      Employment and Term of Employment.
 Subject to the terms and conditions of this Agreement, the Company hereby
agrees to employ you, and you hereby agree to serve the Company, as Chief
Executive Officer of the Company for a term beginning on February 1, 2004 (the
“Effective Date”) and ending on March 31, 2007 (the “Expiration Date”), with the
term from the Effective Date through the Expiration Date being the “Term of
Employment”.  The foregoing notwithstanding, if either party gives a valid
Notice of Termination pursuant to Section 6 hereof, the Term of Employment shall
not extend beyond the expiration date specified in such Notice of Termination. 
If neither you nor the Company give written notice to the other prior to the
Expiration Date, this Agreement shall automatically renew for additional one
year periods.  These automatic renewals may occur only three times after the
original Expiration Date, making the last renewal with an expiration date of
March 31, 2010.  Any renewal period under this Section 1, shall extend the Term
of Employment for that additional one-year period.  If the Agreement is renewed,
the “Expiration Date” shall be March 31 of that additional one-year period.

 

2.                                      Scope of Employment.

 

During the Term of Employment you shall have and may exercise all the powers,
duties and functions as are normal and customary for the Chief Executive Officer
and that are consistent with the responsibilities set forth with respect to such
positions in the Company’s bylaws, and you shall also perform such other duties
not inconsistent with such positions as are assigned to you, from time to time,
by the Board of Directors of the Company (the “Board”).  During the Term of
Employment, you shall devote substantially all of your business time, attention,
skill and efforts to the faithful performance of your duties hereunder.  You may
serve on up to two non-Company boards of directors, provided these boards are
not in conflict with the Company or your service as a member of the Company’s
Board, and the Board has approved them.

 

3.                                      Compensation.  During the Term of
Employment, in consideration of your services hereunder, including, without
limitation, service as an officer or director of the Company or of any
subsidiary or affiliate thereof:

 

(a)                                  Starting on February 1, 2004, you shall
receive a salary at the rate of $700,000 per year (payable at such regular
intervals as other employees of the Company are compensated in accordance with
the Company’s employment practices, but not less than monthly), which amount
shall be subject to review by the Board from time to time but not less than once
a year after January 1, 2005, and may be adjusted at its direction, provided
that such salary may not be reduced during the Term of Employment.  Any
subsequent adjustments will take place on or after April 1, 2005, in the regular
compensation cycle of the Company.  In addition, the Company shall reimburse you
for your reasonable and documented expenses incurred in connection with the
business of the Company in accordance with the Company’s normal procedures.

 

(b)                                 You shall be eligible to participate in
certain long-term performance incentive programs as determined by the Board from
time to time.  Including eligibility to participate in stock and stock option
incentive programs.  The Board shall review your participation in such programs
annually after January 1, 2005.

 

--------------------------------------------------------------------------------


 

(c)                                  All Company shares delivered to you
pursuant to this Section 3 or otherwise pursuant to this Agreement or your
employment shall be subject to such conditions on transfer as may be required
under the Securities Act of 1933, as amended (the “Act”) and may bear a legend
to such effect.

 

(d)                                 The Company shall pay you an annual
incentive bonus (“Incentive Bonus”) in each fiscal year of the Company during
which you are (1) employed by the Company for at least three months during such
fiscal year, and (2) the Company’s performance during that fiscal year equals or
exceeds the performance goals set by the Board for such fiscal year.  The
Incentive Bonus shall be governed by and paid out in accordance with the Alliant
Techsystems Inc. Management Compensation Plan (as restated effective April 1,
2002) and the Executive Incentive Program (EIP) (together the “Management
Compensation Plan”).  It is understood that this plan may be changed from time
to time.    The Incentive Bonus for your performance as Chief Executive Officer
for the Company’s fiscal year ending March 31, 2004 shall be as follows:

 

•                  For the period from 10/1/03 to 1/31/04, bonus of $420,000 if
the Company achieves the target performance goals set by the Board for such
fiscal year and $840,000 if and to the extent the Company achieves a level of
performance defined by the Board as “outstanding”.  This Incentive Bonus for
FY04 shall be prorated by 4/12th.

 

•                  For the period from 2/1/04 – 3/31/04, bonus of $500,000 if
the Company achieves the target performance goals set by the Board for such
fiscal year and $1,000,000 if and to the extent the Company achieves a level of
performance defined by the Board as “outstanding”.  This Incentive Bonus for
FY04 shall be prorated by 2/12th.

 

Your Incentive Bonus for the fiscal year ending March 31, 2005 shall consist of
$500,000 if the Company achieves the target performance goals set by the Board
for such fiscal year and $1,000,000 if and to the extent the Company achieves a
level of performance defined by the Board as “outstanding” (or a prorated amount
if you are employed for less than 12 months during the fiscal year).  For years
ending after April 1, 2005 the Incentive Bonus amount shall be subject to review
by the Board and may be adjusted at its discretion.

 

(e)                                  Your incentive bonus as Group V.P. shall be
prorated for FY04 by 6/12th for your period of performance as Group Vice
President – Precision Systems and paid in accordance with the Management
Compensation Plan.

 

(f)                                    You agree that the Company may, at its
sole discretion, defer any compensation including but not limited to salary,
bonuses, and stock awards, but excluding SERP payments subject to Section 4(b)
of this Agreement, that are not fully deductible for federal or state income tax
purposes.  The Company will defer only those amounts that would exceed the
deductibility levels under federal or state income tax laws.  Such deferrals
would be into the Alliant Techsystems Inc. Nonqualified Deferred Compensation
Plan, as amended from time to time, or any subsequent Company sponsored
management compensation deferral plan.

 

4.                                      Additional Compensation and Benefits.

 

(a)                                  As additional compensation for your service
under this Agreement during the Term of Employment, the Company agrees to
provide you with the non-cash benefits provided by the Company to its other
officers and key employees as they may exist from time to time (other than stock
options and equity compensation).  It is understood that such benefits may
change from time to time in the Company’s discretion. Such benefits shall
include leave or paid time off (“PTO”)/vacation time, medical and dental
insurance and other health care benefits, the Company’s basic term life
insurance, and retirement and disability benefits as may hereafter be provided
by the Company in accordance with its policies.  If the Company’s basic term
life insurance benefit for you is not $1,000,000, the Company shall provide you
additional basic term life insurance coverage up to a benefit of $1,000,000
payable to a beneficiary or beneficiaries selected by you.  Except as otherwise
provided in this Agreement, payments and benefits under any program that
provides for payments and benefits after termination of employment will be paid
or provided to you under the terms of such program during periods following the
Term of Employment.

 

(b)                                 (i)                                    
SERP.  If your employment hereunder automatically terminates on the Expiration
Date, you will be provided with monthly retirement benefits under a nonqualified
supplemental executive retirement plan (SERP), subject to the following terms:

(A)                              Normal Form of Payments to You.  The first SERP
payment will be due on the first day of the calendar month following your
termination of employment; and the last SERP payment will be due on the first
day of the calendar month in which you die (taken together, this is the Normal
Form of payment).

 

(B)                                Amount of Payments.  The monthly amount of
each SERP payment paid in the Normal Form will be the following percentage (your
SERP Percentage) of your Final Average Earnings, reduced by the monthly

 

--------------------------------------------------------------------------------


 

amount payable to you under the Aliant Techsystems Inc. Pension and Retirement
Plan, Pension Equity Plan formula, or any successor plan (the “ATK Pension
Plan”), assuming that you receive monthly benefits from the ATK Pension Plan in
the Normal Form:

 

If your termination of
employment is:

 

Your SERP Percentage Is:

 

 

 

 

 

On or after March 31, 2004

 

 

 

and before March 31, 2005

 

5

%

 

 

 

 

On or after March 31, 2005

 

 

 

and before March 31, 2006

 

15

%

 

 

 

 

On or after March 31, 2006

 

 

 

and before March 31, 2007

 

25

%

 

 

 

 

On or after March 31, 2007

 

 

 

and before March 31, 2008

 

35

%

 

 

 

 

On or after March 31, 2008

 

 

 

and before March 31, 2009

 

45

%

 

 

 

 

On or after March 31, 2009

 

 

 

and before March 31, 2010

 

50

%

 

 

 

 

On or after March 31, 2010

 

 

 

and before March 31, 2011

 

52.5

%

 

 

 

 

On or after March 31, 2011

 

55

%

 

Nothing in this Section 4 shall be deemed to constitute a commitment by the
Company to employ you for any particular length of time.

 

(C)                                Determination of Final Average Earnings.  For
purposes of determining the amount of your SERP payments, your Final Average
Earnings is the monthly average of your highest 60 consecutive calendar months
of Earnings you received under this Agreement in the 120 consecutive calendar
months preceding your termination of employment.  If you have less than 120 but
more than 60 consecutive calendar months of employment under this Agreement
preceding your termination of employment, then such period of employment shall
be used instead of 120 months.  If you have 60 or fewer consecutive calendar
months of employment under this Agreement preceding your termination of
employment, then such period shall be used instead of 60 months (and the
120-month rule will be disregarded).  For this purpose, partial calendar months
of continuous employment shall be disregarded.  Earnings shall have the same
meaning as Earnings under the ATK Pension Plan, which include earnings that, at
your election, have been contributed to any Company-sponsored Section 401(k) or
Section 125 or similar plan or have been deferred under any Company-sponsored
nonqualified deferred compensation plan. Such Earnings will be included in the
month they would otherwise have been paid to you.

 

All other compensation, including any Company stock or in-kind compensation, and
related cash payments (such as tax gross-ups), will be disregarded in
determining Earnings.

 

(D)                               Forfeiture if not Vested.  Except as otherwise
provided in this Section 4(b), if you do not have at least five (5) years of
continuous employment with the Company on your termination of employment, you
will not receive the SERP payments.  For this purpose, employment with the
Company before the Effective Date is included.

 

(E)                                 Reduction for Early Commencement.  If your
SERP payments are due to begin before April 1, 2008, the amount determined in
(B) above will be reduced by 1/2% for each month that your beginning due date
precedes April 1, 2008.

 

--------------------------------------------------------------------------------


 

(F)                                 Optional Forms of Payments.  Notwithstanding
the foregoing, if you elect a form of payment under the ATK Pension Plan other
than the Normal Form (including any form that has survivor benefits), then the
SERP payments will also be paid in such form, with the amount of payments being
the actuarial equivalent of the Normal Form calculated by using the actuarial
assumptions then specified in the ATK Pension Plan, except:

 

(1)                                  the discount (or interest) rate will be the
greater of (i) the rate specified in the then current Alliant Techsystems Inc.
Supplemental Executive Retirement Plan (which may be changed or amended) (“ATK
SERP”), or (ii) 6%; and

 

(2)                                  any reduction for early commencement will
be determined under Section 4(b)(i)(E) above.

 

(ii)                                  Effect of Termination by Company Without
Cause.  If the Company terminates your employment without Cause as defined in
Section 6(c) below (which does not include a termination as a result of a change
in control which is covered by paragraph 4(b)(vi)), then you will receive SERP
payments, subject to the following terms:

 

(A)                              Normal Form of Payments to You.  The first SERP
payment (calculated under Section 4(b)(i) as modified by the following terms of
this Section 4(b)(ii)) will be due to you on the first day of the calendar month
following your termination of employment without Cause; the last SERP payment
will be due to you on the first day of the calendar month in which you die
(taken together, this is the Normal Form of payment).

 

(B)                                No Additional Service Credit. Your
termination of employment for purposes of calculating your SERP Percentage under
Section 4(b)(i)(B) above will be the date of your termination of employment
without Cause.  Specifically, it will not be assumed that you remained employed
by the Company continuously from such date to the Expiration Date.

 

(C)                                No Additional Final Average Earnings.  For
purposes of determining your Final Average Earnings under Section 4(b)(i)(C)
above, the calculation will be made as of the date of your termination of
employment without Cause.  Specifically, any Earnings received by you after such
date will be disregarded and no Earnings will be attributed to the period from
such date to the Expiration Date.

 

(D)                         Full Vesting .  Notwithstanding the provisions of
Section 4(b)(i)(D) above, you will be fully vested in your SERP benefit.

 

(E)                                 Full Reduction for Early Commencement.  Any
reduction for early commencement under Section 4(b)(i)(E) above will be
determined by using the actual due date for commencement of payments (that is,
the first day of the calendar month following your termination of employment
without Cause).  Specifically, it will not be assumed that your SERP benefit
begins on the first day of the month following the Expiration Date.

 

(F)                               Optional Form of Payment.  Notwithstanding the
foregoing, if you elect a form of payment under the ATK Pension Plan other than
the Normal Form (that is, other than a fixed life annuity beginning on the first
day of the calendar month following your termination of employment without
Cause), the SERP payments will also be paid in such form, with the amount of
payments being the actuarial equivalent of the Normal Form calculated by using
the actuarial assumptions then specified in the ATK Pension Plan, except:

 

(1)                                  the discount (or interest) rate will be the
greater of (i) the rate specified in the ATK SERP, or (ii) 6%; and

 

(2)                                  any reduction for early commencement will
be determined under Section 4(b)(ii)(E) above.

 

(iii)                           Effect of Termination by You for Good Reason. 
If you terminate employment for Good Reason as defined in Section 4(b)(xiv)
below (other than a Qualifying Termination, as then defined in the Company’s
Income Security Plan), then you will receive SERP payments, subject to the
following terms:

 

(A)                              Normal Form of Payments to You.  The first SERP
payment (calculated under Section 4(b)(i) as modified by the following terms of
this Section 4(b)(iii)) will be due to you on the first day of the calendar
month following your termination of employment for Good Reason; and the last
SERP payment will be due on the first day of the calendar month in which you die
(taken together, this is the Normal Form of payment).

 

--------------------------------------------------------------------------------


 

(B)                                No Additional Service Credit. Your
termination of employment for purposes of calculating your SERP Percentage under
Section 4(b)(i)(B) above will be the date of your termination of employment for
Good Reason. Specifically,  it will not be assumed that you remained employed by
the Company continuously from such date to the Expiration Date.

 

(C)                                  No Additional Final Average Earnings.  For
purposes of determining your Final Average Earnings under Section 4(b)(i)(C)
above, the calculation will be made as of the date of your termination of
employment for Good Reason.  Specifically, any Earnings received by you after
such date will be disregarded and no Earnings will be attributed to the period
from such date to the Expiration Date.

 

(D)                         Full Vesting.  Notwithstanding the provisions of
Section 4(b)(i)(D) above, you will be fully vested in your SERP benefit.

 

(E)                                 Full Reduction for Early Commencement.  Any
reduction for early commencement under Section 4(b)(i)(E) above will be
determined by using the actual due date for commencement of payments (that is,
the first day of the calendar month following your termination of employment for
Good Reason).  Specifically, it will not be assumed that your SERP benefit
begins on the first day of the month following the Expiration Date.

 

(F)                                 Optional Forms of Payment.  Notwithstanding
the foregoing, if you elect a form of payment under the ATK Pension Plan other
than the Normal Form (that is, other than a fixed life annuity beginning on the
first day of the calendar month following your termination of employment without
Cause), the SERP payments will also be paid in such form, with the amount being
calculated by using the actuarial assumptions then specified in the ATK Pension
Plan, except:

 

(1)                                  the discount (or interest) rate will be the
greater of (i) the rate specified in the ATK SERP, or (ii) 6%; and

 

(2)                                  any reduction for early commencement will
be determined under Section 4(b)(iii)(E) above.

 

(iv)                              Effect of Termination by You for Other Than
Good Reason.  Notwithstanding any other provision of this Section 4(b), if you
terminate employment with the Company before March 31, 2007, for other than Good
Reason during the Term of Employment, your SERP will be forfeited and you will
receive no SERP payments. If you terminate employment with the Company on or
after March 31, 2007, for other than Good Reason during the Term of Employment,
you will receive SERP payments under Section 4(b)(i) above determined as of the
date of your termination of employment; provided, however, that if you do not
then have at least five (5) years of continuous employment as required by
Section 4(b)(i)(D) above, your SERP will be forfeited and you will receive no
SERP payments.

 

(v)                                 Forfeiture for Cause.  Notwithstanding any
other provision of this Section 4(b), if the Company terminates your employment
for Cause as defined in Section 6(c) below during the Term of Employment, you
will not be entitled to receive the SERP payments and all such amounts shall be
forfeited.

 

(vi)                              Effect of Qualifying Termination.  In the
event of a Qualifying Termination, as  defined in the Company’s Income Security
Plan then in place (“Income Security Plan”), you will receive SERP payments
under Section 4(b)(i) above determined as of your Qualifying Termination but
incorporating any provisions of the Income Security Plan that may affect the
determination of the amount of such payments, and such amounts will become
payable to you in a single lump sum, utilizing the same assumptions necessary
for making such determinations as set forth in the ATK Pension Plan  as in
effect immediately prior to the Change of Control , as then defined in the
Company’s Income Security Plan, except that:

 

(1)                                  the discount (or interest) rate will be the
greater of (i) the rate specified in the ATK SERP, or (ii) 6%; and

 

(2)                                  any reduction for early commencement will
be determined under Section 4(b)(i)(E) above.

 

(vii)                           Effect of Death.   If you die before the
Expiration Date while employed by the Company and you are then married, then
your surviving spouse will receive a SERP spouse benefit, subject to the
following terms:

 

--------------------------------------------------------------------------------


 

(A)                              Lump Sum Payment to Spouse.  The present value
of the SERP benefit that would have been payable to you if you had survived and
terminated employment on the Expiration Date (calculated under Section 4(b)(i)
above as modified by the following terms of this Section 4(b)(vii)) will be paid
by the Company to your spouse in a cash lump sum as soon as administratively
feasible following your death.  Such present value will be calculated by using
the actuarial assumptions then specified in the ATK Pension Plan, except:

 

(1)                                  the discount (or interest) rate will be the
greater of (i) the rate specified in the ATK SERP, or (ii) 6%; and

 

(2)                                  any reduction for early commencement will
be determined under Section 4(b)(vii)(E) below.

 

(B)                                Additional Service Credit.  For purposes of
determining your SERP Percentage under Section 4(b)(i)(B) above, it will be
assumed that you remained employed by the Company continuously from the date of
your death up to and including the Expiration Date.

 

(C)                                No Additional Final Average Earnings.  For
purposes of determining your Final Average Earnings under Section 4(b)(i)(C)
above, the calculation will be made as of your date of death.  Specifically, no
Earnings will be attributed to the period from your date of death to the
Expiration Date.

 

(D)                               Full Vesting.  Notwithstanding the provisions
of Section 4(b)(i)(D) above, your surviving spouse will be fully vested in her
SERP spouse benefit.

 

(E)                                 Partial Reduction for Early Commencement
Reduction.  For purposes of determining any reduction for early commencement
under Section 4(b)(i)(E) above, it will be assumed that the SERP benefit is due
to begin on the first day of the month following the Expiration Date.

 

(F)                                 No Benefit if Not Married.  If you die and
are not survived by your spouse, no SERP benefit will be payable to any survivor
or beneficiary under this Section 4(b)(vii).

 

(viii)                        Effect of Disability.  If either the Company or
you terminate your employment on account of Disability (as defined in Section
6(e)) before the Expiration Date, then you will receive a SERP disability
benefit, subject to the following terms:

 

(A)                              Normal Form of Payments to You.  The first SERP
disability payment (calculated under Section 4(b)(i) above as modified by the
following terms of this Section 4(b)(viii)) will be due to you on the first day
of the calendar month following your termination of employment on account of
Disability; and the last SERP disability payment will be due on the first day of
the calendar month in which you die (taken together, this is the Normal Form of
payment of the SERP disability payments).

 

(B)                                Additional Service Credit.  For purposes of
determining the SERP Percentage under Section 4(b)(i)(B) above, it will be
assumed that you remained employed by the Company continuously from the date of
your termination of employment on account of Disability up to and including the
Expiration Date.

 

(C)                                No Additional Final Average Earnings.  For
purposes of determining your Final Average Earnings under Section 4(b)(i)(C)
above, the calculation will be made as of your termination of employment on
account of Disability.  Specifically, any Earnings received by you after such
date will be disregarded and no Earnings will be attributed to the period from
your date of your termination of employment on account of Disability to the
Expiration Date.

 

(D)                               Full Vesting.  Notwithstanding the provisions
of Section 4(b)(i)(D) above, you will be fully vested in your SERP disability
benefit.

 

(E)                                 Partial Reduction for Early Commencement. 
For purposes of determining any reduction for early commencement under Section
4(b)(i)(E) above, it will be assumed that your SERP benefit is due to begin on
the first day of the month following the Expiration Date.

 

(F)                                 Optional Forms of Payment.  Notwithstanding
the foregoing, if you elect a form of payment under the ATK Pension Plan other
than the Normal Form (that is, other than a fixed life annuity beginning on the
first day of the calendar month following your termination of employment on
account of Disability), the SERP disability

 

--------------------------------------------------------------------------------


 

payments will also be paid in such form, with the amount being calculated by
using the actuarial assumptions then specified in the ATK Pension Plan, except:

 

(1)                                  the discount (or interest) rate will be the
greater of (i) the rate specified in the ATK SERP, or (ii) 6%; and

 

(2)                                  any reduction for early commencement will
be determined under Section 4(b)(viii)(E) above.

 

(ix)                                Benefit Not Funded.  Benefits due under this
Section 4(b) shall be paid out of the general funds of the Company, and you and
your spouse shall not have any preferred interest by way of trust, escrow, lien
or otherwise in any specific assets of the Company or any affiliate of the
Company.  The rights accruing to you and your spouse hereunder shall be solely
those of unsecured creditors of the Company.

 

(x)                                   Benefit Not Transferable.  You and your
spouse shall not have the right to assign, encumber or otherwise anticipate the
SERP payments to be made under this Section 4(b). The benefits provided under
this Section 4(b) shall not be subject to seizure for payment of any debts or
judgments against you or your spouse.

 

(xi)                                Tax Withholding.  The Company may deduct
from any SERP payment (and transmit to the proper taxing authority) such amount
as it may be required to withhold under any applicable federal, state or other
law.

 

(xii)                             ERISA Compliance.  Your SERP shall be included
in the ATK SERP.  As provided in § 10.2 of the ATK SERP, however, your SERP is
included in the ATK SERP only to the extent that such inclusion is necessary to
comply with the Employee Retirement Income Security Act of 1974 (ERISA).  All
benefit determinations for your SERP shall be made according to the terms of
this Section 4(b).

 

(xiii)                          Delayed Payments.  Notwithstanding any other
provision of this Section 4(b), the Company may, at its sole discretion, delay
(but not reduce) receipt of the initial SERP payment up to three (3) months for
administrative reasons.  In addition, if the Company determines that delaying
the time any SERP payment is made would increase the probability that such
payment would be fully deductible for federal or state income tax purposes, the
Company may unilaterally delay the time of the making of such payment or any
portion of such payment for up to 24 months after the date such payment would be
otherwise payable. Any such delay will not affect the amount of any SERP
payments.

 

(xiv)                       Good Reason. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any of the following, unless you have
agreed in writing that such occurrence shall not constitute “Good Reason”:

 

(A)                            Change of Compensation.  A reduction by the
Company in your annual base salary or target annual incentive bonus (as in
effect on the Effective Date of this Agreement or as such amounts which may have
been increased from time to time).

 

(B)                                Change of Location.  The Company requiring
you to be based anywhere other than your work location on the Effective Date, or
such other location to it may be changed thereafter with your consent, or a
location within fifty (50) miles from such location; unless such relocation is
agreed to in writing by both the Company and you, or is otherwise permitted by
the terms of this Agreement; or

 

(C)                                Change of Position.  The assignment to you of
any duties inconsistent in any respect with your position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities, or any other action by the Company which results in a
diminution in such position, authority, duties or responsibilities, excluding
for this purpose (i) the change in position explicitly provided for in Section 1
(which likewise shall not constitute reason for a “Qualifying Termination” under
the Income Security Plan) and (ii) an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by you.

 

A termination pursuant to this Section 4(b)(xiv) shall not be deemed a
termination for Good Reason unless the Company receives written notice of such
termination from you within sixty (60) days after the occurrence of the events
constituting your reason for such termination and the Company does not within
thirty (30) days after receipt of such notice cure the stated reason therefor.

 

--------------------------------------------------------------------------------


 

(c)                                  You are eligible to participate in the
Company’s executive perquisite programs which may change from time to time.

 

(d)                                 During the Term of Employment and for a
period of three years after termination of employment hereunder, the Company
will pay up to $15,000 during any calendar year (such amount to be prorated in
the case of a partial calendar year) for financial counseling services for you,
and the Company will also pay to you an amount (if any) which is necessary to
put you in the same position with respect to your total federal, state and local
income liability as you would have been in had the payments under this paragraph
(d) not been made.

 

5.                                      Relocation Expenses.  Unless (i) you
terminate for other than Good Reason or (ii) the Company terminates you for
Cause:

 

(a)                                  The Company shall pay 100% of your
reasonable costs in moving you, your family and possessions, from your home in
the Minneapolis, Minnesota area, to a home selected by you anywhere in the
continental United States. All payments pursuant to this paragraph (a) shall be
increased to the extent necessary so that the amount received by you net of all
applicable federal, state and local taxes is equal to the cost or expense being
reimbursed.

 

(b)                                 The Company shall reimburse you for real
estate commissions and other reasonable closing costs and reasonable attorney’s
fees customarily borne by sellers in connection with the sale of your home in
the Minneapolis, MN area and pay you the difference between the sale price of
such home and your original purchase price, if former is lower than latter.

 

(c)                                  Alternatively to (b) above, at the option
of you, the Company will purchase your existing home in the Minneapolis,
Minnesota area.  Under this paragraph (c), the purchase price of your home shall
be the greater of an amount determined according to the Company’s Home Purchase
Option Program, or your original purchase price.

 

(d)                                 You will not have any rights to these
relocation expenses under this Section 5, unless you commence the relocation
process within one year following your termination from the Company, and have
completed such relocation within two years following the termination from the
Company.

 

6.                                      Termination.

 

(a)                                  General.  Your employment hereunder shall
automatically terminate on the earlier of your death or the Expiration Date. 
You may, at any time prior to the Expiration Date, terminate employment
hereunder for any reason by delivering a Notice of Termination (defined below)
to the Board.  The Company may, at any time prior to the Expiration Date,
terminate your employment hereunder for any reason by delivering a Notice of
Termination to you, provided that in no event shall the Company be entitled to
terminate your employment prior to the Expiration Date unless the Board shall
duly adopt by the affirmative vote of at least a majority of the entire
membership of the Board, a resolution authorizing such termination and stating
whether such termination is for Cause (defined below).  As used in this
Agreement, “Notice of Termination” means a notice in writing purporting to
terminate your employment in accordance with this Section 6, which notice shall
(i) specify the effective date of such termination (not prior to the date of
such notice) and (ii) in the case of a termination by the Company for Cause or
Disability or a termination by you for Good Reason or Disability, set forth in
reasonable detail the reason for such termination and the facts and
circumstances claimed to provide a basis for such termination.

 

(b)                                 Termination on Death.  In the event your
employment hereunder shall terminate as a result of your death, you shall only
be entitled to receive, to the extent applicable, (i) all unpaid compensation
accrued as of the termination date pursuant to Section 3 hereof, (ii) all unused
PTO/vacation time accrued by you as of the termination date, (iii) all amounts
owing to you under Section 4(b), and (iv) those benefits under Section 4 which
are required under the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), or other laws.  The amounts described in clauses (i) and (ii)
of the foregoing sentence shall be paid to you in a lump sum payment promptly
after the Expiration Date or such termination date.

 

(c)                                  Termination by Company for Cause.  If the
Company terminates your employment for Cause, you shall only be entitled to
receive the compensation and other payments described in paragraph (b) above,
however, Section 4(b)(v) governs with respect to payments under any SERP, such
compensation and other payments to be paid as if your employment had
automatically terminated without the giving of any Notice of Termination.  As
used in this Agreement “Cause” shall mean (i) any material failure of you to
perform your duties specified in Section 2 of this Agreement or material breach
of this Agreement (other than such failure resulting from your incapacity due to
Disability), (ii) gross negligence or willful or intentional wrongdoing or
misconduct, (iii) a material breach by you of any confidentiality or
non-competition agreement between you and the Company, (iv) a commission of an
act of personal dishonesty which involved material personal profit in connection
with the Company, or (v) a conviction or guilty plea by you of a felony offense
or a crime involving moral turpitude.  Before you are terminated for Cause, the
Company shall give the reason for

 

--------------------------------------------------------------------------------


 

the termination in the Notice of Termination.  You shall have fourteen (14)
calendar days to cure the reason.  Also, you shall be entitled to speak to the
Board prior to any Board resolution authorizing your termination. 
Notwithstanding the forgoing, the Company may suspend you without pay during the
cure period and pending resolution of the termination.  If you cure the issue,
the Company shall reinstate you and give back pay for the suspension period.

 

(d)                                 Termination by Company Without Cause.  If
the Company terminates your employment without Cause during the initial Term of
Employment, you shall be entitled to receive a payment equal to (i) the base
salary and the “target” Incentive Bonus (established at the beginning of that
fiscal year) that would have been payable to you through the Term of Employment,
or, (ii) a payment equal to twelve months base salary and “target” Incentive
Bonus, whichever is greater.  Applicable withholding and deductions shall be
taken from this payment.  As a condition of receiving that payment, you will be
required to execute and not rescind a general release of claims against the
Company, in a form to be provided to you by the Company (“General Release of
Claims”).  If the Company terminates your employment without Cause at any time
on or after March 31, 2007, you shall be entitled to receive a payment equal to
twelve months base salary and “target” Incentive Bonus provided you execute and
not rescind a General Release of Claims. Section 4(b)(ii) governs with respect
to payments under any SERP.  This paragraph 6(d) does not apply in the event of
a termination upon a Change of Control.  In that event, paragraph 6(f) shall
apply.  You agree that this payment shall be in lieu of any severance payment
for which you are otherwise eligible for from the Company.

 

(e)                                  Termination for Disability.  If either the
Company or you terminate your employment on account of Disability (defined
below), you shall only be entitled to receive the compensation and other
payments described in paragraph (b) above, such compensation and other payments
to be paid as if your employment had automatically terminated without the giving
of any Notice of Termination.  In addition, the Company shall provide you such
other disability benefits as may hereafter be provided by the Company in
accordance with its policies, as they may exist from time to time.  As used
herein, “Disability” means any physical or mental condition of yours that (i)
prevents you from being able to perform the services required under this
Agreement (ii) has continued for at least 180 consecutive days during any
12-month period and (iii) is reasonably expected to continue.

 

(f)                                    Termination Upon Change of Control.  If
your employment terminates either by the Company or by you subsequent to a
Change of Control, as defined in the Company’s Income Security Plan, the Company
shall pay you the compensation and other payments, including vesting of
restricted shares and stock options, described in the Income Security Plan.

 

(g)                                 Termination for Good Reason.  If you
terminate your employment with the Company for Good Reason, you shall be
entitled to a payment equal to twelve months base salary and “target” Incentive
Bonus less applicable withholdings and deductions, provided you execute and not
rescind a General Release of Claims.  Section 4(b)(iii) governs with respect to
payments under any SERP.

 

(h)                                 Termination at end of Expiration Date.  If
this Agreement terminates automatically at the end of the initial Expiration
Date or any renewal period Expiration Date because the Company has chosen not to
renew your employment, you shall be entitled to a payment equal to twelve months
base salary and “target” Incentive Bonus less applicable withholdings and
deductions, provided you execute and not rescind a General Release of Claims. 
Section 4(b) governs with respect to payments under any SERP.

 

7.                                      Restrictions on Competition.

 

Without prior written consent of the Board, you agree that you will not,
directly or indirectly, own, manage, operate, control, be employed by, provide
consulting or other services of any kind to, participate in or be connected in
any manner with the ownership, management, operation or control of any business
which may be in direct competition with the Company for:

 

(i)                                     two years from your date of termination
from the Company if you terminate from the Company without Good Reason, or you
choose not to renew your employment with the Company on the Expiration Date; or

 

(ii)                                  one year from your date of termination
from the Company if the Company terminates you without Cause, or the Company
chooses not to renew your employment with the Company on the Expiration Date.

 

This Section 7 does not apply to immaterial ownership interests such as
ownership in a mutual fund that has within its portfolio stock of a competitor
of the Company or ownership of less than 5% of the stock of a publicly traded
corporation.

 

8.                                      Non-Solicitation.

 

Without prior written consent of the Board, you agree that you will not, for two
years from your date of termination from the Company, induce or attempt to
induce any employee of the Company or a subsidiary or affiliate of the Company
to leave his or

 

--------------------------------------------------------------------------------


 

her employment with the Company or a subsidiary or affiliate of the Company or
to become employed by any business enterprise with which you may then be
employed, associated or connected, or induce or attempt to induce any customer
or supplier of the Company or a subsidiary to cease doing business with or
reduce the level of its business with the Company or any subsidiary.

 

9.                                      Confidential Information.

 

You acknowledge that, in the course of your employment with the Company, you
have had access to confidential information and trade secrets relating to
business affairs of the Company or related companies and entities, and you
likewise may have access to further such confidential information in providing
the services contemplated by this Agreement.  You agree that you are obligated
to not, at any time, disclose or otherwise make available to any person, company
or other party confidential information or trade secrets, or to use such
information except in the good faith belief that such use is for the benefit of
the Company and its subsidiaries.  This Agreement shall not limit any
obligations you have under any employee confidentiality agreement, Company
employment policy, or applicable federal or state law.

 

10.                               Arbitration/ Injunctive Relief.

 

(a) Any dispute regarding any claims by either party for breach of this
Employment Agreement, and/or other claims relating to your employment with the
Company or the termination of your employment, shall be resolved by binding
arbitration before the American Arbitration Association in Minneapolis,
Minnesota, pursuant to the then-applicable rules of the American Arbitration
Association .

 

(b) As the sole exception to the arbitration provision of this Section 10, the
Company will be entitled to seek injunctive relief before any court of competent
jurisdiction with respect to any claims that you have breached Section 7, 8,
and/or 9 of this Employment Agreement.  In that event,  you agree that it is
impossible to measure in monetary terms all of the damages that will accrue to
the Company by reason of your breach of those obligations under this Agreement. 
Therefore, if the Company finds it necessary, in its sole discretion, to
institute any action or proceeding to enforce those provisions of this
Agreement, you hereby waive the defense that the Company has an adequate remedy
at law, and you shall not raise in any such action or proceeding the defense
that the Company has an adequate remedy at law.

 

11.                               Non-exclusivity of Rights.

 

Except as otherwise provided in this Agreement, you have the right to
participate in any benefit, bonus, incentive or other plan or program provided
by the Company for which you are eligible and qualify under the plan or program
provision.  Additionally, nothing in this Agreement shall prevent or limit your
continuing or future participation in any benefit, bonus, incentive or other
plan or program provided by the Company or any of its affiliated companies and
for which you may qualify, nor shall anything herein limit or otherwise affect
such rights as you may have under any stock option or other agreements with the
Company or any of its affiliated companies.  Amounts which are vested benefits
or which you are otherwise entitled to receive under any plan or program of the
Company or any of its affiliated companies at or subsequent to the date of
termination of your employment under this Agreement shall be payable in
accordance with such plan or program.

 

12.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Minnesota.

 

13.                               Notice.  Any notice, payment, demand or
communication required or permitted to be given by this Agreement shall be
deemed to have been sufficiently given or served for all purposes if delivered
personally or if sent by registered or certified mail, return receipt requested,
postage prepaid, addressed to such party at its address set forth below such
party’s signature to this Agreement or to such other address as has been
furnished in writing by such party for whom the communication is intended.  Any
such notice is deemed to be given on the date so delivered.

 

14.                               Severability.  In the event any provisions
hereof shall be modified or held ineffective by any court, such adjudication
shall not invalidate or render ineffective the balance of the provisions hereof.
To the extent that any court shall conclude that Sections 7, 8, and/or 9 are not
enforceable according to their terms, it is agreed that the court should enforce
those provisions to the maximum extent possible under applicable law.

 

15.                               Entire Agreement.  Except as expressly
provided herein, this Agreement constitutes the sole agreement between the
parties with respect to the employment of you by the Company and supersedes any
and all other agreements, oral or written, between the parties.

 

--------------------------------------------------------------------------------


 

16.                               Amendment and Waiver.  This Agreement may not
be modified or amended except by a writing signed by the parties hereto.  Any
waiver or breach of any of the terms of this Agreement shall not operate as a
waiver of any other breach of such terms or conditions, or any other terms or
conditions, nor shall any failure to enforce any provisions hereof operate as a
waiver of such provision or any other provision hereof.

 

17.                               Assignment.  This Agreement is a personal
employment contract and the rights and interests of you hereunder may not be
sold, transferred, assigned or pledged.  The Company may assign its rights under
this Agreement to (i) any entity into or with which the Company is merged or
consolidated or to which the Company transfers all or substantially all of its
assets or (ii) any entity, which at the time of such assignment, controls, is
under common control with, or is controlled by the Company, provided that the
Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by agreement in form and substance reasonably
acceptable to you, to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if such succession had not taken place.

 

18.                               Successors.  This Agreement shall be binding
upon and inure to the benefit of you and your heirs, executors, administrators
and legal representatives.  This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above and intend that this Employment Agreement have the
effect of a sealed instrument.

 

 

Date:

January 21, 2004

 

 

/S/ DANIEL J. MURPHY, JR.

 

 

 

Daniel J. Murphy, Jr.

 

 

 

 

 

 

Date:

January 21, 2004

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

 

 

 

By:

/S/ ANN D. DAVIDSON

 

 

 

 

 

 

Name: Ann D. Davidson

 

 

 

 

 

Title: Vice President and General Counsel

 

--------------------------------------------------------------------------------